ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 06/24/2022, which have been entered. As filed by Applicant: Claims 1, 3-9 and 21 are pending. Claim 1 is currently amended. Claim 21 is newly added. Claim 2 has been canceled. Claims 10-20 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/12/2022 was filed after the mailing date of the Non-Final Rejection on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.


Response to Arguments
4.	Applicant’s arguments, filed 06/24/2022, with respect to the rejection of claims 1 and 3-9 under 35 U.S.C. 102(a)(2) or 35 U.S.C. 103 set forth in the Non-Final Rejection dated 04/13/2022, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 
Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 10-20, directed to methods of semiconductor processing in a plasma free chamber, non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.


Allowable Subject Matter

6.	Claims 1, 3-9 and 21 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and further consideration, the instant claims are allowable over the closest related references, Shin et al. (US 2020/0286732 A1) and Nguyen et al. (US 2015/0170943 A1), already of record, for the reasons presented in Applicant’s Remarks filed on 06/24/2022.
In agreement with Applicant’s arguments, the prior art does not teach, disclose, or fairly suggest that the flowrate ratio of a hydrogen-containing precursor to a carbon-containing precursor being delivered in a semiconductor processing chamber is maintained greater than or about 2:1, as required by independent claim 1.
The remaining references listed on the PTO-892 or PTO-1449 forms have been reviewed by the Examiner and are considered to be state of the art methods of semiconductor processing cumulative to or less material than the prior art references discussed in the prosecution history of this application.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Shin and/or Nguyen to arrive at the claimed method of semiconductor processing as a whole with its required combination of features, novel elements of which are forming a layer of graphene on a substrate [compare to Fig. 1 of Shin: “graphene seeds”] at a low temperature (≤ 600°C), then halting flow of the carbon-containing precursor while maintaining plasma with the hydrogen-containing precursor. 
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods of semiconductor processing with plasma formed from carbon-containing and hydrogen-containing precursors. Emphasis above was added by the Examiner.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 16, 2022